EXHIBIT 10.1

AMENDMENT NO. 1 TO COLLABORATION EXPANSION AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Collaboration Expansion Agreement
(the “Agreement”) is made on August 31, 2018, by and among ABT Holding Company,
a Delaware corporation (“ATHX”), Athersys, Inc., a Delaware corporation
(“Athersys”), and HEALIOS K.K., a Japanese company (“Healios”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Agreement.

WHEREAS, ATHX, Athersys and Healios entered into the Agreement on June 6, 2018;

WHEREAS, pursuant to Section 10.6 of the Agreement, the Agreement may be
amended, supplemented or modified in a writing signed by the Parties;

WHEREAS, on March 14, 2018, Athersys issued and sold Healios a warrant (as
amended, the “Warrant”) to purchase up to 20,000,000 shares of the Company’s
common stock, $0.001 par value per share; and

WHEREAS, the Parties desire to amend the Agreement as described below.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, ATHX, Athersys and Healios,
pursuant to Section 10.6 of the Agreement, agree as follows:

1.        The first sentence of 5.3 of the Agreement is hereby amended and
restated in its entirety as follows:

“During the period that begins on the Effective Date and ends on December 6,
2018 (“China ROFN Period”), ATHX hereby grants to Healios the exclusive right of
first negotiation with respect to Athersys’ proprietary MultiStem stem cell
technology, as follows.”

2.        Athersys and Healios acknowledge and agree that each reference in the
Warrant to the “China ROFN Period” is to such term as defined in the Agreement
as amended by this Amendment.

[Signature Page to Follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

ABT HOLDING COMPANY By:   /s/ Gil Van Bokkelen   Name: Gil Van Bokkelen   Title:
CEO

 

ATHERSYS, INC. By:   /s/ Gil Van Bokkelen   Name: Gil Van Bokkelen   Title:
Chairman & CEO

 

HEALIOS K.K.
By:   /s/ Hardy T.S. Kagimoto   Name: Hardy T.S. Kagimoto   Title: CEO